PER CURIAM.
(1) We are of the opinion that the Legislature, in the enactment of the anti-shipping law in connection with the prohibition law (Acts 1915), never had in mind shipments by the state or through its sovereign power incidental to the enforcement of the prohibition laws. These laws were enacted to promote temperance, and the Legislature attempted to arm the state with the powers of administering the prohibition laws rather than to hinder a due administration of same. Therefore this anti-shipping law has no application to the shipment of seized liquors under legal process, goods that are in gremio legis, and the transportation of same in response to the process of the court; that is as to all intrastate shipments. — Spenny v. M. & O. R. R. Co., 192 Ala. 483, 68 South. 870.
(2) It was incumbent, however, upon the consignor in the case at bar, to show, apart from the statement he made or what he *391wrote on the package when delivering the liquor to respondent’s agent, that he was acting for and in behalf of the state and under the authority of legal process, and which was not sufficiently shown to put this respondent in default for not receiving the liquors for shipment, and the action of the trial court in awarding the mandamus must be reversed, and a judgment is here rendered denying same.
Just what showing the official delivering the shipment must make to compel the carrier to receive same we need not determine. It is sufficient to say that the presentation to the carrier of a written order or direction for the transportation of same from the court issuing the process under which it is seized, or the court to which an appeal may be taken, should suffice, especially from one point to another in the same county.
Reversed and rendered.
Anderson, C. J., and McClellan, Mayfield, Somerville, Gardner and Thomas,-JJ., concur; Mayfield, J., limiting his concurrence to the conclusion only. Sayre, J., not sitting.